                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ERIKA EBERHARDINGER,                       :   CIVIL ACTION NO. 1:16-CV-2481
                                           :
                    Plaintiff              :   (Chief Judge Conner)
                                           :
             v.                            :
                                           :
CITY OF YORK, et al.,                      :
                                           :
                    Defendants             :

                                       ORDER

      AND NOW, this 25th day of September, 2019, upon consideration of plaintiff’s

motion (Doc. 98) in limine, wherein plaintiff seeks to preclude defendants from

presenting expert documentary or testimonial evidence at trial from Robert

Dahmus, MD (“Dr. Dahmus”), and the court noting that defendants aver that they

do not intend to offer any expert evidence from Dr. Dahmus, (see Doc. 123), it is

hereby ORDERED that plaintiff’s motion (Doc. 98) in limine to exclude expert

evidence at trial from Dr. Dahmus is DENIED as moot without prejudice to

plaintiff’s right to reassert the motion at trial should relevant circumstances change.



                                        /S/ CHRISTOPHER C. CONNER
                                        Christopher C. Conner, Chief Judge
                                        United States District Court
                                        Middle District of Pennsylvania
